DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 of claim 2, the words “substantially” and “wholly” contradict each other and this is confusing to the examiner. The examiner will go with “substantially” for examination purposes.
In claim 7, line 4, the phrase “a connecting device according wherein” does not make any sense and is confusing to the examiner. Is the applicant trying to reference an earlier claim or not? The examiner will examine the claim as best understood.
Claim 10 recites the limitation "the elongate form element" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the container" in line 2. There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savard (US2016/0258163).
For claim 1, Savard discloses a connecting device (fig. 3, 40) for connecting an assembly of panels, which are adjacent, the connecting device comprising a body comprising at least two portions, each portion comprising means for anchoring the connecting device (26a, 28a) into a respective recess of recesses in one of the panels of the assembly, which, when the panels are so assembled, the connecting device is receivable in a void, formed by the recesses of the panels thereby joining the panels together, and wherein the connecting device is configured to selectively connect the assembly of two, three or more of the panels.
For claim 2, Savard discloses that the connecting device is configured to be substantially wholly receivable within the void (fig. 3).
For claim 3, Savard discloses that the means for anchoring comprises at least one leg member (26a, 28a) and wherein the at least one leg member extends laterally away from the body of the connecting device.
For claim 4, Savard discloses that the body of the connecting device further comprises opposing end portions of a beam (22, 24) for connecting a pair of the panels positioned in edge-to-edge thereby forming a panel of extended dimension.

Claim(s) 7-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw et al. (US Patent No. 5,487,249).
For claim 7, Shaw et al. discloses a formwork assembly (fig. 3, 14, 20) “for forming a recess in a panel cast in a mould formed by a framework defining a periphery thereof” (intended use recitation 
For claim 8, Shaw et al. discloses that the formwork assembly has an elongate form element (14) and at least one anchor form element (20) extending laterally therefrom, and wherein the elongate form element and at least one anchor form element are configured to receive the respective portion of the connecting device.
For claim 9, Shaw et al. discloses that each form element is of tubular form (fig. 1, 20) for receiving at least a part of the connecting device.
For claim 10, Shaw et al. discloses that when the panel has been cast and set and erected into an upright position, the elongate form element is removable to allow the connecting device to be engagingly received therein (14 is removable).
For claim 11, Shaw et al. discloses that each elongate form element comprises timber material (col. 4 line 50).
For claim 12, Shaw et al. discloses that the formwork assembly is the form of a container, wherein, when the panel has been cast and set and erected into an upright position, wherein the container forms at least part of the void for receiving one of the portions of the afore-mentioned connecting device (fig. 4).
For claim 14, Shaw et al. discloses that the container is formed of polymer material (col. 4 lines 57-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Savard (US2016/0258163) in view of Gartung (US Patent No. 4,185,430).
For claim 5, Savard does not disclose that at least two portions of the connecting device are arranged to extend at right angles from one another for forming the assembly of the panels having a substantially right-angled corner.
Gartung discloses a connecting device (fig. 6, 92) having at least two portions of the connecting device arranged to extend at right angles from one another for forming an assembly of panels having a substantially right-angled corner.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the connecting device of Savard so that at least two portions of the connecting device are arranged to extend at right angles from one another as made obvious by Gartung to provide a means to connect 3 panels at a corner.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Savard (US2016/0258163).
For claim 6, Savard does not disclose that at least one portion of the connecting device comprises a pair of means for anchoring, each pair of means for anchoring extending in opposite directions laterally from the body of the connecting device and being receivable in recesses of the panels where the panels are arranged on opposite sides of the at least one portion of the connecting device thereby connecting the panels to form a panel of extended dimension.
             However, Savard discloses that each portion of the connecting device comprises a means for anchoring and it would be obvious to duplicate the means for anchoring and provide a pair on each portion since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill would be motivated to provide a pair of connecting devices on the portions of the connecting device to increase the strength of the connection.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US Patent No. 5,487,249) in view of Boyd et al.  (US2014/0047787).
For claim 13, Shaw et al. discloses that the form element is pre-fillable with settable material, but does not disclose a sealing element at an open end thereof to contain the settable material, and wherein the seal is removable or piercable to allow insertion of the connecting device.
Boyd et al. discloses an anchor form element and the obviousness of pre-filling it with settable material and having a sealing element at an open end thereof to contain the settable material and wherein the seal is removable or piercable to allow insertion of the connecting device [0026].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to pre-fill the form element of Shaw et al. with settable material and add a sealing element at an open end thereof to contain the settable material, and wherein the seal is removable or piercable to allow insertion of the connecting device as made obvious by Boyd et al. to provide a holding means for holding the connecting device inside the form element. 

Claims 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Savard (US2016/0258163) in view of Boyd et al.  (US2014/0047787).
For claim 15, Savard discloses a system for connecting an assembly of panels, which are adjacent, the system comprising a connecting device having a body comprising at least two portions, each of the two portions having means for anchoring the connecting device into one of the panels, and a recess in adjacent portions of each of the panels of the assembly, each recess being arranged to engagingly receive one of the associated portions of the connecting device, wherein, when the panels are so assembled, the connecting device is engagedly received in a void formed by the recesses of the assembled panels, and wherein the configuration of connecting device and the recesses is such that the connecting device is able to selectively connect an assembly of two panels.
Savard does not disclose a formwork assembly for forming the recess.
Boyd et al. discloses a formwork assembly (fig. 1) for forming a recess in portions of the panel of an assembly, each recess being arranged to engagingly receive one of the associated portions of a connecting device (fig. 7, 36).

For claim 17, the combination discloses that the least one formwork assembly is hollow to allow one of the portions of the connecting device to be engagedly received therein and filling at least part of the at least one formwork assembly with settable material before inserting the connecting device (Boyd et al. fig. 7, [0026]).
For claim 18, the combination discloses that at least part of the at least one formwork assembly is filled with settable material before casting the panel (Boyd et al. [0026]).
For claim 19, the combination discloses that the at least one formwork assembly comprises a sealing element to contain the settable material and preventing the settable material from setting until the sealing element is removed or pierced (Boyd et al. [0026]).
For claim 20, it would be obvious to place the panels in an upright position when the concrete panels are used in a wall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633